Citation Nr: 1224761	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  08-07 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ring finger disability.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to an increased rating for lumbosacral strain, rated as 10 percent disabling prior to August 31, 2010, and 20 percent disabling since August 31, 2010.  

4.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from that portion of a March 2007 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision, in pertinent part, denied the claims for service connection for a left ring finger disability, gout, and for an increased rating for lumbosacral strain.  

It is significant to note, however, that in February 1997, the Veteran claimed entitlement to service connection for a left finger disability.  In July 1997, the RO advised the Veteran that it was deferring adjudication of the issue.  Thereafter, no action was taken on the claim.  The Veteran filed a new claim in August 2006, resulting in the current March 2007 decision on appeal.  Thus, the Veteran's claim for service connection for a left ring finger disability has remained pending since February 1997.  See The Evolution of the Pending Claim Doctrine, J. Fussell and J. Hager, 2 Veterans L. Rev. 145, 164, 2010, citing Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007) (A claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of the claim for the same disability.) 

In December 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

In July 2010, the Board remanded these matters to the RO/AMC for additional development.  In February 2012, the RO/AMC assigned a 20 percent evaluation for the service-connected lumbosacral strain disability, effective August 31, 2010.  Nevertheless, as the Veteran is in receipt of less than the maximum schedular rating for the low back disability, this claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2012, following additional development, the RO issued a supplemental statement of the case in which it continued the denial of the claims.  

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

Here, during the VA examination of the spine conducted in August 2010, the Veteran reported that he was unable to continue his job at the Post Office in 2009 as a result of medical problems due to low back and ankle problems.  In a VA psychiatric examination that same month, he reported that he left his job at the Post Office as a result of knee problems.  The Veteran is service-connected for both knee and ankle disabilities.  As a result of several service-connected disabilities, his combined disability rating for compensation purposes is 80 percent.  Given such, the Board finds that the evidence raises a claim for a TDIU and, as such, it has been included on the title page of this decision.  However, as additional development is necessary prior to the adjudication of such issue, it is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."

FINDINGS OF FACT

1.  While a left ring finger disability was not documented in service, a left ring finger disability was found shortly following service discharge and, after affording the Veteran the benefit of the doubt, was incurred during active military service.  

2.  While the Veteran has osteoarthritis affecting several joints, the weight of the probative evidence is against a finding that he has gout.  

3.  For the period prior to August 31, 2010, the service-connected low back disability results in lumbar flexion to 90 degrees and he has a combined range of motion greater than 120 percent.  While back spasms were reported, they were not of sufficient severity to result in abnormal gait or abnormal spinal contour.  Incapacitating episodes were not documented.  

4.  For the period since August 31, 2010, the service-connected low back disability is manifested by functional forward flexion limited by pain to 50 degrees and lateral flexion limited to 10 degrees; there is no objective evidence of functional forward flexion limited to 30 degrees of motion or less, incoordination, weakness of the lumbar spine, lack of endurance, ankylosis or incapacitating episodes having a total duration of at least four weeks in a twelve-month period.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a left ring finger disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2011).  

3.  The criteria for a rating in excess of 10 percent prior to August 31, 2010, and in excess of 20 percent since August 31, 2010, for the Veteran's service-connected lumbosacral strain disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5235-5243 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Here, September 2006 and June 2007 letters from the RO satisfied these criteria.  In the letters, the RO advised the Veteran of the basic criteria for service connection and for claims for increased ratings and explained VA's duties to assist him in obtaining evidence relevant to the claims.  
 
The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  Here, to the extent applicable, the June 2007 letter provided this information.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  Numerous VA records are associated with the claims folder.  The Veteran submitted relevant private treatment records.  

Since the most recent remand, the Veteran was afforded VA examinations in connection with the claims.  The examination reports included opinions addressing the etiology of the service connection claims on appeal and included sufficient findings to rate the Veteran's lumbosacral strain disability.  As discussed herein, the opinions and findings are considered adequate for decisional purposes, see Barr v. Nicholson, 21 Vet. App. 303 (2007), and the Board finds there has been substantial compliance with its remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

Finally, the Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the undersigned identified the issues on appeal and solicited the Veteran to identify evidence relevant to the claims.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A.  Left Ring Finger

The Veteran contends that a current left ring finger disability is the result of injuries received during active military service.  Specifically, he reports an initial injury occurred in 1983 when he smashed his finger into a concrete wall while riding his bike.  (See Transcript at 13.)  He states that it underwent a subsequent injury in 1988.  He states that the condition has bothered him ever since.  

The Veteran's service enlistment examination is not of record.  Service treatment records document treatment for an infected finger in February 1983.  The hand written record, however, appears to describe the left index finger, and not the left ring finger.  A service discharge examination is not associated with the service treatment records.  

In February 1997, only two months following his discharge from active military service, the Veteran filed a claim seeking service connection for, among others, a deformed left ring finger.  A VA examination was conducted in May 1997 at which time the Veteran indicated that he jammed his left ring finger but did not know the exact date of injury.  A physical examination revealed that the left ring finger lacked 20 degrees of extension and only flexed to 50 degrees.  The assessment was an "old mallet deformity."  The condition was described as "chronic" and not subject to improvement over time.  

A VA treatment record dated in November 2009 noted the Veteran's complaints of left ring finger pain on and off for 21 years and more so in the past 2 months.  He reported that he injured it while playing softball in 1988 when he was hit by a ball.  A physical examination revealed swelling, tenderness, and limited flexion and extension.  

During a VA examination in August 2010, the Veteran gave a history indicating that he initially injured his finger on a log during a military exercise.  A physical examination revealed a flexion deformity of the distal interphalangeal joint of the left ring finger.  The examiner opined that the current disability was related to an injury during service.  The examiner stated that even though the service treatment records were negative for injury, the evidence of an old Mallet contracture shortly following service discharge was indicative of an in-service injury.  

The Board has considered the relevant lay and medical evidence and finds that the evidence is essentially in equipoise; that is it is balanced both for and against the claim.  

First, it is important to note that the Veteran's service enlistment examination is not of record and there is no indication that his service treatment records are incomplete or that additional efforts must be undertaken to locate the records.  

In this respect, the law provides, that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137. 

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry and then the burden falls on the government to rebut the presumption of soundness.  The Federal Circuit held, in Wagner, that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  

Here, there is no evidence to suggest that the Veteran had a pre-existing left ring finger disability upon entering service in 1973.  As such, he is presumed sound.  Although he is presumed sound, the service treatment records do not document any injury to his left ring finger.  This constitutes negative evidence against the claim.  

The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

Here, while the Veteran is competent to testify as to an injury to his left ring finger, his statements are inconsistent and tend to impeach his credibility.  Specifically, in his statements before the Board and before medical practitioners, he describes different injuries to the left ring finger.  Before the Board, he described an injury while on a bike, before a VA practitioner, he described an injury while playing softball, and before the VA examiner, he described injuring the finger on a log.  The Board acknowledges that the passage of time may certainly affect the Veteran's recollection of events.  Nevertheless, the Board is left with inconsistent statements as to the type of injury incurred in service.  Finally, the Board notes that in a copy of the February 1983 service treatment records supplied by the Veteran, the Veteran appears to have struck the word "index" with "ring" in reference to the infected finger on the left hand.  This manipulation of the record clearly indicates the Veteran's bias in pursuing VA compensation benefits and adds further support to the conclusion that his testimony is not credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In assessing the credibility of lay statements, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.).   

The Board finds persuasive, however, the evidence obtained during VA examination in 1997 which revealed an old Mallet deformity.  This evidence tends to support the claim that the condition was incurred at some point during the Veteran's 23-year military career.  As noted, since he is presumed sound upon service entry, there is no clear and unmistakable evidence of a preexisting left ring finger disability.  In addition, the Board affords probative weight to the August 2010 VA examination opinion.  This opinion, based on a review of the Veteran's history and physical examination constitutes the only competent medical opinion evidence identifying the likely etiology of the left ring finger disability.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Because the evidence in this case is essentially in equipoise with regard to whether a left ring finger disability was incurred in service, service connection is warranted and the claim must be granted.  

B.  Gout

The Veteran also seeks service connection for a disability manifested by gout.  During the hearing before the undersigned, he reported that he had gout to the ankles and toes while in service and that he self-treated the condition following discharge from service.  (See Transcript at 17.)  

Gout is a type of arthritis in which uric acid crystals are deposited around joints, usually involves acute inflammation of only a single joint at a time, rather than the widespread joint involvement common in rheumatoid arthritis.  Also, gout is not associated with the same types of extra-articular manifestations as rheumatoid arthritis, and there may be none at all except late in the course of the disease when tophi (deposits of sodium urate that develop in gout) have been deposited in tissues other than joint areas.  68 Fed. Reg. 7008 (February 11, 2003).  

As it pertains to arthritis, in addition to the laws and regulations cited above, for certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed the lay and medical evidence but finds that the preponderance of the evidence is against the claim.  Here, the service treatment records show treatment for a variety of orthopedic conditions to the ankles and toes but do not show clinical evidence of gout.  For instance, they include a September 1995 record in which the Veteran was treated for recurrent right ankle tendonitis.  The record reveals that his uric acid levels were tested but do not reveal any subsequent findings of gout.  They also include an August 1992 record that showed treatment for a right foot and toe condition.  Testing, however, was negative for uric acid crystals.  

While there are current diagnoses of gout, when this matter was recently reviewed by a VA expert in December 2011, he concluded that the lab results did not confirm gout.  Rather, the examiner noted that "all lab results have been in the normal range for uric acid (which is the causal agent for gout)."  

The Board observes that the Veteran, to a large extent, has associated having gout which causes pain in his knees and ankles.  The Board notes that the Veteran is in receipt of service connection for osteoarthritis of the knees and ankles.  Thus, even though the Board has determined that the Veteran did not have gout, his complaints have been associated with a diagnosis of osteoarthritis.  Thus, no further development needs to take place concerning his complaints.  

As such, the weight of the probative evidence is against a finding that he has any residual disability manifested by gout.  As noted, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

III.  Increased Rating for Lumbosacral Strain Claim

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Historically, by rating action in July 1997, the RO granted service connection for a lumbosacral strain.  An initial 10 percent disability rating was assigned.  The current claim for increase was initiated in August 2006.   

The service-connected low back disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Disabilities of the spine, such as degenerative disease of the lumbar spine (Diagnostic Code 5242), for example, are to be rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula for Diseases and Injuries of the Spine, as it applies to the lumbar spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The formula for rating intervertebral disc syndrome based upon incapacitating episodes provides for a 10 percent evaluation was for assignment with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Here, the Veteran underwent a VA examination in February 2007.  At such time, he described daily lumbar pain and stiffness.  He took Motrin with some relief and did not have flare-ups of symptoms or any incapacitating episodes.  The examiner noted that the condition did not affect his activities of daily living or his occupation with the Post Office.  He was able to flex his back to 90 degrees, right and left lateral flexion from 0 to 30 degrees and right and left lateral rotation from 0 to 30 degrees.  There was no change with repetition and no pain on motion.  There was x-ray evidence of moderate degenerative changes at L1-2 and L5-S1.  

These findings do not support the assignment of a disability rating in excess of 10 percent.  They reveal a low back disability with essentially full range of motion.  While there were reports of pain, there was no objective evidence of pain resulting in any additional limitation of back motion.  The Board has also considered whether a higher rating is warranted under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes.  Here, as noted, a 20 percent evaluation may be assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months.  Here, the examiner did not specifically reference any incapacitating episodes.  There was no evidence showing that the Veteran was prescribed bedrest by a physician.  As the evidence does not show incapacitating episodes of at least two weeks, a higher rating is not warranted under the formula for rating intervertebral disc syndrome.  

When rating under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes neurologic complications are separately evaluated.  Here, however, there was no evidence of a related neurologic disability.  

VA treatment records in April 2009 indicate that the disability resulted in low back pain with recurrent lumbar muscle spasms.  In addition, during the hearing before the undersigned, the Veteran reported that the disability caused muscle spasms.  However, he stated that he had not lost much time from work due to the condition.  These findings also do not support the assignment of a disability rating in excess of 10 percent.  While muscle spasms are a component of a 20 percent rating, typically muscle spasms must be of such severity to result in an abnormal gait or abnormal spinal contour.  During this period, there was no evidence of such.  Moreover, the VA outpatient treatment records for this period do not reveal that the condition required bed rest prescribed by a physician, and hence, a higher evaluation is not warranted under the formula for rating intervertebral disc syndrome.  

During the VA examination in August 2010, flare-ups were described as occurring every 2-3 weeks.  Spine pain was described as severe and constant.  While there were no abnormal spinal curvatures found, flexion of the lumbar spine was limited to 50 degrees.  In addition left and right lateral flexion was from 0 to 10 degrees and left and right lateral rotation was from 0 to 15 degrees.  Motion was limited due to pain.  The Veteran reported that his back disability resulted in 20 days of incapacitating episodes in the past year.  These findings, showing flexion of the lumbar spine between 30 and 60 degrees correspond to the 20 percent rating assigned, but even after considering functional loss do no approximate the criteria for a 40 percent rating.  In this respect, there was no indication on range of motion testing that the disability resulted in forward flexion of the thoracolumbar spine limited to 30 degrees or less.  Moreover, there was no evidence to suggest any ankylosis of the thoracolumbar spine.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.)  In addition, while the VA examiner noted that the condition resulted in 20 days of incapacitating episodes, a 40 percent evaluation is assigned when incapacitating episodes having a total duration of at least four weeks.  In addition, as noted, incapacitating episodes must result in bed rest prescribed by a physician.  Here, the contemporaneous VA outpatient treatment records do not document prescribed bed rest.  As such, a higher evaluation is not warranted under the formula for rating intervertebral disc syndrome.  

Finally, the Board has considered whether the disability results in a separately compensable neurologic disability.  Here, the weight of the evidence is against such a finding.  In this respect, the Board finds compelling the August 2010 VA examination report which did not note any history of paresthesias.  In addition, detailed reflex, sensory, and motor examinations were all normal.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's service-connected lumbar spine disability is fully addressed by the rating criteria under which this disability is rated.  There are no additional symptoms of his service-connected low back disability that are not addressed by the rating schedule or not otherwise addressed and considered in assigning separate service connected disability rating.  Moreover, to the extent that the Veteran's aforementioned disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected lumbar spine disability for the entire appellate period under consideration.  Consequently, the Board concludes that referral of this claim for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to service connection for a left ring finger disability is granted.  

Entitlement to service connection for gout is denied.  

Entitlement to a rating in excess of 10 percent for the period prior to August 31, 2010, and in excess of 20 percent since August 31, 2010, for service-connected lumbosacral strain is denied.  


REMAND

As noted in the Introduction, the Board finds that the record reasonably raises a claim for TDIU based on several service-connected disabilities.  

The Board notes that there is an absence of evidence addressing how the service-connected disabilities affect the Veteran's ability to obtain or maintain employment.  Hence, the Board cannot adjudicate the claim without further evidentiary development.  In addition, it is significant that in adjudicating a claim for TDIU, consideration must also be given to the effect of other service-connected disabilities, not just the low back disability on appeal to the Board.  

Here, the record reflects that the Veteran is currently service connected for osteoarthritis with medial meniscal tear status post total left knee arthroplasty revision, rated as 30 percent disabling, adjustment disorder with depressed mood and an anxiety disorder NOS, rated as 30 percent disabling, a lumbosacral strain, rated as 20 percent disabling, bilateral plantar fasciitis, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, degenerative joint disease of the right knee, rated as 10 percent disabling, hemorrhoids, rated as 0 percent disabling, arthritis and ligament strain left ankle, rated as 0 percent disabling, closed head injury with vertigo, rated 10 percent disabling, and osteoarthritis left ankle, rated as 0 percent disabling.  

His combined disability evaluation is 80 percent.  Thus, he appears to meet the schedular criteria for a TDIU rating; however, it must be determined whether such service-connected disabilities combine to render him unable to secure or follow a substantially gainful occupation.  

As stated by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  Therefore, because the Board cannot adequately determine from the existing record how the Veteran's service-connected disabilities collectively affect his employability, the Board finds that additional development, to include providing proper VCAA notice, collecting employment information from the Veteran, obtaining additional records, and affording the Veteran an appropriate VA examinations to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  

Accordingly, this matter is REMANDED for the following action:

1.  The AOJ should provide proper VCAA notice to the Veteran regarding a TDIU claim. 

2.  The AOJ should contact the Veteran and request that he provide up-to-date information concerning his employment and educational history.  Specifically, the Veteran should submit any other evidence, such as employment records or statements from employers and physicians, supporting his contention that he is incapable of maintaining employment due to his service-connected disabilities.  

3.  The Veteran should be given an opportunity to identify any healthcare provider who treats him for his service-connected disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the above development, the Veteran should be afforded a VA examinations to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination.  All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the effect of all the Veteran's service-connected disabilities, either singularly or jointly, on his ability to secure or follow a substantially gainful occupation.  This should be addressed with respect to the Veteran's ability to obtain and maintain manual and sedentary type of positions.  A complete rationale should be given for all opinions and conclusions expressed.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's TDIU claim should be adjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


